DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 01/03/2020 wherein claims 1 – 20 are pending and ready for examination.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the guest operating system being configured to run in claim 1; process is further configure to forward in claim 5; process is further configure to forward in claim 6; and process is further configure to trigger in claim 10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-6, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim1 cites the limitation whereby the guest operating system being configured to run an internal monitor.  Instant specification at location [0012] does not provide any description as to the structure or material acts that create the particular configuration to operate the internal monitor.  The drawings do not convey any material, acts, or equalivent structure for the configuration.  Claims 5 and 6 cites the limitation whereby the guest operating system being configured to forward information about the state of the host operating system. Instant specification at location [0016 and 0017] do not provide any description as to the structure or material acts that create the particular configuration to operate the internal monitor.  The drawings do not convey any material, acts, or equalivent structure for the configuration.  Claim 10 cites the limitation whereby the guest operating system being configured to trigger one or more actions.  Instant specification at location [0018] does not provide any description as to the structure or material acts that create the particular 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4-7, 10-13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh; Anup K. et al, US 20150212842 A1 July 30, 2015, hereafter referred to as Ghosh in view of Horovitz; Oded et al, US 20110082962 A1 April 07, 2011, hereafter referred to as Horovitz.
              As to claim 1, Ghosh teaches a computer system comprising: at least one processor; and a memory coupled to the at least one processor and storing instructions corresponding to a host operating system - Ghosh [0022] FIG. 1 shows the architecture of an embodiment of the present invention. The off-the-shelf components are commodity microprocessors, operating systems, software applications and virtual machine technology. The design can use commodity personal computer 110 containing microprocessors including those based on the Intel/AMD x86 family of microprocessors and the PowerPC microprocessor), that when executed by the at least one processor, cause the host operating system to host a virtual machine executing a guest operating system - Ghosh [0022]…The architecture uses the notion of a host operating system 144 and guest operating systems (164, 174 and 1940) that are launched with each protected applications (162, 172 and 192).  Here, the Examiner interprets the host operating system is the primary or first operating system whereas the guest operating system is the secondary operating system and forwards that information to a hypervisor monitor process running on the host operating system for analysis regarding a security threat to the guest operating system - Ghosh [0043] …The request handler 448 inspects white list 442 at 403 and learns that Internet Explorer is not allowed to run on the host 144. The request handler 448 then queries the virtual machine pool handler 246 for a virtual machine to forward the request to at 405. Here, the claimed ‘hypervisor monitor process’ is taught by Ghosh as ‘virtual machine pool handler 246’ whereas the claimed ‘security threat’ is taught by Ghosh as ‘white list 442’ because if the requested application is a security threat if not on the list.  GHOSH DOES NOT TEACH the guest operating system being configured to run an internal monitor process that collects information about the state of the guest operating system, HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR HOROVITZ TEACHES the guest operating system being configured to run an internal monitor process that collects information about the state of the guest operating system - Horovitz [0039] … One useful technique for virtualization involves the creation of shadow data structures, which mirror the state of a data structure within a virtual machine. As changes are made to the data structure by the guest OS or other guest software executing within the virtual machine, the virtualization software, e.g., a virtual  machine monitor (VMM), updates the shadow data structure to reflect the changed state. To provide the architecture of  Ghosh with an internal reporting structure would have been obvious to one of ordinary skill in the art, in view of the teachings of Horovitz, since all the claimed elements were known in the prior art and one skilled in the art could have combined the  Host OS reporting on changing states) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the invention, i.e., one skilled in the art would have recognized that the internal reporting from an Guest OS used in Horovitz would allow the architecture of Ghosh  internal reporting back to the hypervisor as provided by Horovitz).

            As to claim 4, the combination of Ghosh and Horovitz teaches the computer system of claim 1, wherein the analysis regarding a security threat to the guest operating system includes comparing the information about the state of the guest operating system against one or more rules – Ghosh [0039] In some embodiments, the redirection of unspecified applications to a catch-all virtual machine 190 can be optional, directed by a set of rules, or not allowed at all. In some embodiments, the option to auto-restore the guest virtual machines on a count-down timer is provided), each of the rules intended to match one or more possible threats to the guest operating system – Ghosh [0049] … If it's determined that the application associated with the execution request 610 is not on the white list 650, the intercepted messages 610 is redirected to the appropriate virtual machine (642, 644, or 646) using a remote invocation call 630).

            As to claim 5, the combination of Ghosh and Horovitz teaches the computer system of claim 1, wherein the internal monitor process is further configured to forward the information about the state of the guest operating system to a remote computer system for analysis regarding the security threat to the computer system – Ghosh [0049]  If it's determined that the application associated with the execution request 610 is not on the white list 650, the intercepted messages 610 is redirected to the appropriate virtual machine (642, 644, or 646) using a remote invocation call 630. This is done by the dispatcher 620 call for the application to run on a remote machine by talking to a dispatcher on that remote machine).

            As to claim 6, the combination of Ghosh and Horovitz teaches the computer system of claim 5, wherein the hypervisor monitor process is configured to forward information about the state of the host operating system to the remote computer system for use in the analysis regarding the security threat to the computer system. - Horovitz [0040] One approach to the creation and maintenance of a shadow data structure involves placing a "write trace" on the primary structure. The write trace provides notification to the VMM whenever the guest attempts to modify the primary structure. This in turn gives the VMM the opportunity to control the modification to the primary structure, and rederive the shadow structure from the primary.  Here, the claimed ‘forwards’ is taught by Horovitz as ‘provides notification’ whereas the claimed ‘remote computer system’ is taught by Horovitz as ‘VMM’. The rationale for combining Horovitz reporting features to Ghosh of in claim 1 apply here in claim 6).

           As to claim 7, the combination of Ghosh and Horovitz teaches the computer system of claim 6, wherein the remote computer system detects the security threat to the computer system based on a detection of abnormal behavior by at least one of the host operating system or the guest operating system - Horovitz [0092] …, a trace is put on a full page. If a change is made to the monitored page, a monitoring agent or state machine executing within the virtualization software can examine the portion of interest for changes, and issue a notification event to an interested entity (e.g., a security program executing in another virtual machine on the host system.  Here, the claimed ‘detection’ is taught by Horovitz as ‘change is made’ whereas the claimed ‘abnormal behavior’ is taught by Horovitz as ‘notification event’ because changing the pages is an implicit security threat else no notification to a security 

            As to claim 10, the combination of Ghosh and Horovitz teaches the computer system of claim 1, wherein the hypervisor monitor process is configured to trigger one or more actions responsive to detection of a security threat by the guest operating system - Ghosh [0069] The status 1156 of the virtual machine can also convey the security status of the virtual machines. For example, audit logs created by commercial security tools (like antivirus or root kit detectors) can be captured. When a violation of a virtual machine is detected, then that status can be used to update the control panel 1130 to inform the user that they have a machine where a compromise has been detected. The control panel 1130 can then be used to refresh or kill that virtual machine. Likewise, one could also keep track of the amount of time that a guest OS in a virtual machine has been open. If it has been open for too long, the status can be changed from green to yellow, or yellow to red. This can give a user an indication that it is time to refresh a virtual machine. Of course, one skilled in the art will recognize that these types of response actions could also be automatic).

            As to claim 11, the combination of Ghosh and Horovitz teaches the computer system of claim 1 computer system of claim 1, wherein the host operating system also hosts a second virtual machine, and wherein the hypervisor monitor process also receives information about the state of a second guest operating system executing on the second virtual machine - Ghosh [0022] FIG. 1 shows the architecture of an embodiment of the present invention…The architecture uses the notion of a host operating system 144 and guest operating systems (164, 174 and 194) that are launched with each protected applications (162, 172 and 192). The architecture may support a variety of commodity operating systems including Windows, Linux, and Mac OS, in both the host operating system and the guest operating system. In some cases you may run a Linux operating system as a guest operating system on top of a Windows host operating system, and vice versa. The choice of operating systems to use is determined by the applications to be launched based on the operating system for which they were built. That is, Windows guest operating systems are launched when a Windows protected application is started and Linux operating systems are launched with a Linux protected application is started. Finally, the architecture may use commodity virtual machine technology such as the Xen virtual machine monitor (VMM) and VMware virtual machine monitor).

              As to claim 12, claim 12 is a computer-implemented method that is directed to the system of claim 1.  Therefore, claim 12 is rejected for the reasons as set forth in claim 1.

              As to claim 13, the combination of Ghosh and Horovitz teaches the method of claim 12, wherein the security threat relates to a particular application installed on the guest operating system and wherein the one or more actions include at least one of triggering an uninstallation of the particular application or an update to the particular application - Ghosh [0072] FIG. 13B is a flow diagram showing how to create a new operating system reference image 145 using the downloaded software or software patch. he white list that is associated with the new image can be updated to reflect the new changes to the image at 1360. A snapshot of the virtual machine may also be taken at 1370 of the system with the new configuration. Like before, it may also be desirable to reclassify this new image at 1380. Finally, the snapshot may be copied to persistent storage at 1390 for further use by a host or guest machine).

            As to claim 18, claim 18 is a computer-readable storage medium that is directed to the system of claim 1.  Therefore, claim 18 is rejected for the reasons as set forth in claim 1.

             As to claim 20, the combination of Ghosh and Horovitz teaches the computer-readable storage medium of claim 18, further storing instructions corresponding to a guest operating system adapted to collect information about the state of the guest operating system when executed - Ghosh [0031] The virtual pool management machine 150 runs a series of virtual machine management utilities 152 under a management operating system 154. These utilities 152 include functions that: create, destroy, put to sleep and wake up virtual machines. The utilities also maintain a list that matches applications to virtual machines. In other embodiments, these same functions may be performed by pool management utilities running on a host machine.  Here, the claimed ‘storing instructions’ and ‘collecting information’ are taught by Ghosh as ‘maintain a list’ whereas the claimed ‘corresponding’ is taught by Ghosh as ‘matches applications’.  The claimed ‘state’ is taught by Ghosh as ‘create, destroy, put to sleep and wake up’) and to forward that information to the first operating system for analysis to detect a security threat to a one of the one or more virtual machines that is executing the guest operating system - Ghosh [0043] …The request handler 448 inspects white list 442 at 403 and learns that Internet Explorer is not allowed to run on the host 144. The request handler 448 then queries the virtual machine pool handler 246 for a virtual machine to forward the request to at 405. Here, the claimed ‘hypervisor monitor process’ is taught by Ghosh as ‘virtual machine pool handler 246’ whereas the claimed ‘security threat’ is taught by Ghosh as ‘white list 442’ because if the requested application is a security threat if not on the list).  

Claims 2-3, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh and Horovitz, in view of Haghighat; Mohammad R.et al, US 20210263779 A1, August 26, 2021, hereafter referred to as Haghighat.

          As to claim 2, the combination of Ghosh and Horovitz teaches the computer system of claim 1.  THE COMBINATION OF GHOSH AND HOROVITZ DO NOT TEACH wherein the analysis regarding a security threat to the guest operating system includes executing a machine learning model trained to identify abnormal behavior by the guest operating system HOWVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR HAGHIGHAT TEACHES wherein the analysis regarding a security threat to the guest operating system includes executing a machine learning model trained to identify abnormal behavior by the guest operating system - Haghighat [0168] For example, ML models collected and constructed by the profile manager 418 may assist the ML/AI Advisor 420 on automatically determining the placement of the functions for execution. As an example, the information may include possible ML models collected and processed by the Profile Manager 418. The ML models may reveal that certain collections of functions that are executed simultaneously on the same system will result in unusually poor execution characteristics (e.g., anomalies, high latency executions.  To provide the architecture of  Ghosh with a machine learning capability would have been obvious to one of ordinary skill in the art, in view of the teachings of Haghighat, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. machine learning) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the machine learning used in Haghighat would allow the architecture of Ghosh machine learning capabilities).

          As to claim 3, the combination of Ghosh, Horovitz, and Haghighat teaches the computer system of claim 2, wherein the machine learning model is trained over time based on the information about the state of the guest operating system to distinguish abnormal behavior by the guest operating system from normal behavior by the guest operating system – Haghighat [0993] The satisfaction functions vector G 3960 may be trained (or learned) iteratively from applying local histories in which desired or specified QoS may be met by evaluated expenditures of resources. The resource expenditures may be available through telemetry at runtime within each host or container for a given Function. Over time, this solution may allow continuous evolution in resource assignments resilient to momentary fluctuations, due to, for example, transient abnormalities in machine or software behaviors and to intrinsic variations in demand. In particular, mixing in satisfaction functions may result in applying bin-packing heuristics (to select best fit satisfaction vectors) while generalizing them to cloud scale learning. Here, the claimed ‘behavior’ is taught by Haghighat ‘local histories’ the claimed ‘guest operating system’ is taught by Haghighat as ‘containers’.  The rationale for combining the features of Haghighat with Ghosh in claim 2 apply here in claim 3).                       

            As to claim 14, the combination of Ghosh and Horovitz teaches the method of claim 12. THE COMBINATION OF GHOSH AND HOROVITZ DO NOT TEACH wherein the information about the state of the guest operating system is sent by the internal monitor process to the hypervisor monitor process over an encrypted channel HOWEVER IN AN ANLAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR HAGHIGHAT TEACHES wherein the information about the state of the guest operating system is sent by the internal monitor process to the hypervisor monitor process over an encrypted channel  -Haghighat [0850] … The orchestrator 3202 may schedule the function F.sub.1 based on data movement, and data movement costs. For example, a cost analyzer 3204 may determine a total cost of execution of the function F.sub.1 at each of the first and second nodes 3208, 3216.The total cost may be a summation of a cost of movement of data and cost of execution. The total cost may further include latency measurements, execution time measurements, resource measurements, secure channel establishments, encryption/decryption or compression/decompression latency measurements, network hop, bandwidth and buffering estimates, and so on.  Here, the claimed ‘hypervisor’ is taught by Haghighat as ‘orchestrator 3202’ whereas the claimed ‘guest operating system’ is taught by Haghighat as ‘second nodes 3208’.  To provide the architecture of  Ghosh with a machine learning capability would have been obvious to one of ordinary skill in the art, in view of the teachings of Haghighat, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. machine learning) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the machine learning used in Haghighat would allow the architecture of Ghosh machine learning capabilities).

          As to claim 15, the combination of Ghosh and Horovitz teaches the method of claim 14 wherein the encrypted channel employs a shared memory block wherein the encrypted channel employs a shared memory block - Haghighat [0850] …The total cost may further include latency measurements, execution time measurements, resource measurements, secure channel establishments, encryption/decryption or compression/decompression latency measurements, network hop, bandwidth and buffering estimates, and so on.  The rationale for considering the combination of Ghosh with Haghighat in claim 14 apply here in claim 15).

           As to claim 19, claim 19 is a computer-readable storage medium that is directed to the system of claim 2.  Therefore, claim 19 is rejected for the reasons as set forth in claim 2.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh and Horovitz, in view of Haghighat, and in further view of Allen; Nicholas Alexander US 10461937 B1, October 29, 2019, hereafter referred to as Allen.

             As to claim 16, the combination of Ghosh, Horovitz, and Haghighat teaches the method of claim 14.  THE COMBINATION OF GHOSH AND HOROVITZ DO NOT TEACH further comprising: during provisioning of the host operating system, storing a first key for use by the hypervisor monitor process; and during provisioning of the guest operating system, storing a second key for use by the internal monitor process, wherein the encrypted channel is established using the first key and the second key, HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR ALLEN TEACHES further comprising: during provisioning of the host operating system, storing a first key for use by the hypervisor monitor process – Allen [column 3, lines 63-67 – column 4, lines 1-6]  A hypervisor-managed secrets compartment may be configured to provide secure secrets storage for applications running on guest VM instances with minimal alterations to the guest operating system by keeping most of the functionality within the hypervisor and facilitating utilization of the secrets compartment by guest applications using hypervisor application programming interface (API) calls.  When an application running on guest VM instance is launched, it may be launched with launch metadata indicating that the application may require access to the hypervisor-managed secrets compartment. Here, the claimed ‘provisioning’ is taught by Allen as ‘guest VM instance’ because an instance is a first utilization of the application; and during provisioning of the guest operating system, storing a second key for use by the internal monitor process, wherein the encrypted channel is established using the first key and the second key – Allen lines [column 4, lines 58-65] … The hypervisor-managed secrets compartment, upon determining that the application is running on the guest VM instance, and upon determining that the secrets management VM instance is also running in its separate domain, may then initiate communications channels. The hypervisor-managed secrets compartment manages all communications between the application on the guest VM instance and the secrets management VM instance.  To provide 

           As to claim 17, the combination of Ghosh, Horovitz, Haghighat, and Allen teaches the method of claim 16, wherein at least one of the first key or the second key is stored in a hardware security module – Allen [column 12, lines 43-54] In some embodiments, the host computer system 602 may contain a cryptographic module 624 which may be used by the secrets management VM instance 612 under the control 618 of the hypervisor 604. The cryptographic module may be a hardware module or may be a virtualized hardware module managed by the hypervisor. The cryptographic module 624, which may be a TPM, an HSM or a smart card, may include a memory subsystem 630, including a main random-access memory (RAM) 628 for storage of instructions and data during program execution and a read only memory (ROM) 626, in which fixed cryptographic information may be stored, such as a hardware secret. The rationale for Ghosh to consider Allen in claim 16 applies here in claim 17).       
            
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 7:00 a.m. to 3:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491